319 S.W.3d 555 (2010)
Theresa Vivian TONASKET, Appellant,
v.
Anthony Lynn TONASKET, Respondent.
No. WD 71889.
Missouri Court of Appeals, Western District.
September 14, 2010.
James O. Swaney, for Appellant.
Sandra G. Hessenflow, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Theresa Tonasket appeals the judgment of the trial court modifying a dissolution decree. In several points on appeal, she challenges the court's determinations regarding visitation, child support, and attorney fees. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).